Citation Nr: 0947077	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-14 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 rating decision in which the RO denied 
entitlement to service connection for acquired psychiatric 
disability (characterized as major depressive disorder with 
dysthymia and posttraumatic stress disorder) .  A January 
2006 rating decision continued the denial of the claim.  In 
January 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in April 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in May 
2007.  In October 2008, the RO issued a supplemental 
statement of the case (SSOC) reflecting the continued denial 
of the claim.

In June 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, with a waiver of initial RO 
consideration of the evidence.  This evidence is accepted for 
inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800,  
20.1304 (2009). 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via AMC for additional action.  VA 
will notify the appellant when further action, on his part, 
is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.

The Board points out that, in this case, in-service notations 
raise the possibility that a psychiatric disability may have 
pre-existed service.  In this regard, the Board notes that 
every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

The Veteran's September 1968 induction examination was 
negative for complaints, findings or diagnosis of a 
psychiatric disability.  However, in a February 1972 service 
treatment record, a clinical psychologist noted  that the 
Veteran had a problem with authority figures "long before" 
entering the Air Force.  Additional service treatment records 
reflected that the Veteran was diagnosed with situational 
depression, passive aggressive personality, temporary 
insanity and situational anxiety.

Since separation from service, the Veteran has been diagnosed 
with major depressive disorder with dysthmia and PTSD.  

On the question of whether the Veteran has a psychiatric 
disability that pre-existed service and was permanently 
aggravated by service, the evidence is ambiguous.  A VA 
examiner in November 2005 diagnosed the Veteran with PTSD 
related to civilian situation, dysthmic disorder and a 
personality disorder not otherwise specified.  The examiner 
noted that the Veteran was treated for situational depression 
in service, but this was not the same as his current 
dysthmia.  The examiner concluded that while the Veteran's 
personality disorder predated service, the social and 
vocational difficulties due to dysthmia and PTSD were not 
related to military service.  However, the examiner did not 
have access to the claims file.

In July 2008 , a VA examiner diagnosed the Veteran with major 
depressive order, PTSD due to civilian incidents and mixed 
personality disorder.  The examiner reported that the 
Veteran's depressive difficulties predated his military 
experience although his military experience more likely than 
not aggravated his depression.  The examiner indicated that 
it was difficult to assess if this aggravation was permanent 
in nature.  He noted that it  appeared more likely than not 
that the Veteran's personality problem and depression 
continued with a mild chronic exacerbation with his military 
experience.

The Board emphasizes that, pursuant to the 38 U.S.C.A. § 1111 
and Wagner, cited to above, rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
pre-existing disability and evidence that the disability was 
not aggravated by service.  As VA bears the burden of proof 
on these points, the Board finds that the current record is 
insufficient to resolve the claim on appeal, and that a 
medical examination with opinion-based on full consideration 
of the Veteran's documented medical history and assertions 
and supported by a clearly stated rationale- is needed to 
resolve the claim for service connection for acquired 
psychiatric disability.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

Hence, the RO should arrange for the Veteran to undergo VA 
examination by a psychiatrist (M.D.) or psychologist, at an 
appropriate VA medical facility.  The Veteran is hereby 
advised that failure to report for the scheduled examination, 
without good cause, may well result in denial of the claim 
(as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2009).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file a copy(ies) 
of the notice(s) of the examination sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, the 
RO should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
remaining on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2009) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  
The RO's readjudication of the claim should include specific 
consideration of 38 U.S.C.A. § 1111 and Wagner (cited to 
above). 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:


1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for acquired 
psychiatric disability.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the Veteran to undergo VA 
examination by a psychiatrist or 
psychologist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the individual 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The examiner should clearly identify all 
current psychiatric disability(ies)/Then, 
with respect to each such diagnosed 
disability, the examiner  should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service.  

In rendering the requested opinion with 
respect to each current disability, the 
examiner should specifically address 
whether the disability (a) clearly and 
unmistakably preexisted service; and, if 
so (b) was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service; and, if 
not (c) is otherwise medically related to 
the Veteran's service.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for  acquired 
psychiatric disability in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include specific consideration of 38 
U.S.C.A. § 1111 and Wagner (cited to 
above).

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim  must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

